DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/12/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend "the distal end of the elongated body" to –a distal end of the elongated body- in ll. 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-8, 11 & 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lindsay (2005/0192613, previously cited).
Concerning claim 1, as illustrated in Fig. 1-7, Lindsay discloses a method for harvesting a blood vessel (method for dissection of sections of blood vessels; [0001]) comprising: 
advancing a cannula having a conical dissection tip disposed at a distal tip of an elongated body along a main blood vessel to separate the main blood vessel and branch vessels from surrounding tissue (endoscopic tube 12 with extendable cone portion 36 is advanced along desired blood vessel to be harvested to separate tissue of the vein and branches; [0020-0021], [0027-0028]); 
displacing at least a portion of the tip at a site of interest to provide an opening adjacent a distal end of the cannula (cone portion 36 is moved distally providing an opening; [0028]); 
moving, at the site of interest, one or more surgical instruments in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of the cannula from a retracted position proximal of a distal end of the tip to an advanced position toward the distal end of the tip (inner fingers 28, 30 are extended distally toward cone portion 36 parallel along a central longitudinal axis of tube 12; [0024], [0028]); and 
manipulating the one or more surgical instruments circumferentially about the distal end of the elongated body to seal and cut the branch vessel (fingers 28, 30 are rotated about the distal end of endoscopic tube 12 to dissect, sever and cauterize the blood vessel; [0020-0021], [0025]).
Concerning claim 7, Lindsay discloses the one or more surgical instruments (28, 30) are moveable beyond the distal end of the tip (36) (Fig. 7).
Concerning claim 8, Lindsay discloses the one or more surgical instruments (28, 30) are moved through the opening at the distal end of the cannula (12) ([0023], [0025]; Figs. 3-7). 
Concerning claim 11, as illustrated in Fig. 1-7, Lindsay discloses a method for harvesting a blood vessel (method for dissection of sections of blood vessels; [0001]) comprising: 
advancing, toward a site of interest, a cannula having a conical dissection tip disposed at a distal end of an elongated body along a main blood vessel to separate the main blood vessel and branch vessels from surrounding tissue (endoscopic tube 12 with extendable cone portion 36 having cone tip 40 is advanced along desired blood vessel to be harvested to separate tissue of the vein and branches; [0020-0021], [0027-0028]); 
moving, a capturing member, in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of the cannula from a retracted position at a proximal end of the tip to an advanced position proximate to the distal end of the tip (finger 30 located at a proximal end of cone portion 36 is moved distally in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of endoscopic tube 12 from a retracted position to an advanced position toward and proximate to the distal end of the cone portion 36; [0024], [0028], “proximate: very near” www.m-w.com); and 
positioning the capturing member adjacent a portion of the blood vessel and bringing the blood vessel in contact with a cutting member; and manipulating one of the capturing member and the cutting member circumferentially about the distal end of the elongated body toward one another to seal and cut the captured portion of the blood vessel (hook shaped configuration of inner 28 and outer fingers 30 are rotated and moved longitudinally to remove the connective tissue from the blood vessel by pinching such that the vessel is severed and cauterized; [0023-0025]).
Concerning claim 13, Lindsay discloses the cutting member (28) rotating to mate with the capturing member (30) ([0023-0025], [0028]; Fig. 1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin (5,916,233, previously cited) in view of Titus (2012/0209074, previously cited).
Concerning claim 1, as illustrated in at least Figs. 1B & 2A-B, Chin discloses a method for harvesting a blood vessel (vessel harvesting methods; Col. 1, ll. 12-17) comprising: 
advancing a cannula having a conical dissection tip disposed at a distal tip of an elongated body along a main blood vessel to separate the main blood vessel and branch vessels from surrounding tissue (elongated cannula 9 fit in sliding engagement with ferrule-like collar 29 comprising transparent tapered tip 13 is placed in contact with the exposed surface of the vessel; Col. 2-3, ll. 40-2, Col. 3-4, ll. 29-8, Col. 4-5, ll. 46-13); 
moving, at the site of interest, one or more surgical instruments in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of the cannula from a retracted position proximal of a distal end of the tip to an advanced position toward the distal end of the tip; and manipulating the one or more surgical instruments circumferentially about the distal end of the elongated body to seal and cut the branch vessel (hook-like electrocautery electrode probe 17 is longitudinally advanced forward of tip 13 and the hook is rotationally moved about the distal end of elongated cannula 9 to position electrode probe 17 to cauterize and transect the side branches; Abstract, Col. 2-3, ll. 40-2, Col. 3-4, ll. 29-8, Col. 5, ll. 14-40). 
Chin fails to disclose displacing at least a portion of the tip at a site of interest to provide an opening adjacent a distal end of the cannula.  However, Titus discloses a method of advancing an cannula (30) having a tip (310) into tissue and moving a surgical instrument (60) along an axis substantially parallel to a central longitudinal axis of the cannula (30) from a retracted position proximal of a distal end of the tip (310) to an advanced position toward the distal end of the tip (310) through an opening (373).  Titus further discloses displacing at least a portion (371) of the tip (310) at a site of interest in the tissue to provide an opening adjacent a distal end of the cannula (30) as surgical instrument (60) moves from the retracted to the advanced position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Chin to further comprise displacing at least a portion of the tip at a site of interest to provide an opening adjacent a distal end of the cannula in order to provide the benefit of a pierceably opening that reseals after withdrawal of the instrument and avoids liquids from filling the interior of the cannula as taught by Titus. ([0085], [0107], [0137]; Fig. 1 & 5-7)
Concerning claim 6, Chin discloses the one or more several surgical instruments (17) are moved through an opening (35) at the distal end of the tip (29, 13) (Col. 3-4, ll. 3-8; Fig. 1B & 3A-C). 
Concerning claim 7, Chin discloses the one or more several surgical instruments (17) are moveable beyond the distal end of the tip (29, 13) (Col. 2-3, ll. 40-2; Fig. 2A). 
Concerning claim 8, Chin discloses the one or more surgical instruments (17) are moved through the opening (35) at the distal end of the cannula (9, 29) (Col. 3-4, ll. 3-8; Fig. 1b& 3A-C).
Concerning claim 9, Titus further discloses the opening (373) is covered by a membrane penetrable by the one or more surgical instruments during the step of moving, the membrane (371) being resealable to seal the opening (373) upon withdrawal of the one or more surgical instruments (60) from the opening (373) ([0085], [0107], [0137]; Fig. 1 & 5-7).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin (5,916,233, previously cited) in view of Titus (2012/0209074, previously cited), as applied to claim 1, in further view of Bennett et al. (6,019,771, previously cited). 
Concerning claim 12, Chin in view of Titus fails to disclose the one or more surgical instruments configured to place a securing mechanism onto a portion of the blood vessel to stop blood flow through the portion of the blood vessel.  However, Bennet et al. disclose a method of harvesting blood vessels that comprises advancing one or more surgical instruments (23, separate tools // or // integrated assembly 50 with clip applier 70) distally of a tip through an opening (24), where the one or more surgical instruments (23, separate tools) configured to place a securing mechanism (clip or suture // or // 72) onto a blood vessel to stop blood flow through the blood vessel.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Chin in view of Titus such that the one or more surgical instruments are configured to place a securing mechanism onto a blood vessel to stop blood flow through the portion of the blood vessel in order to provide the benefit of securing the branch vessel as taught by Bennett et al. (Col. 2, ll. 25-44, Col. 7, ll. 7-25, Col. 10, ll. 41-55, Col. 12, ll. 22-44 ; Fig. 3A-B, 8 & 10)

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin (5,916,233, previously cited) in view of Titus (2012/0209074, previously cited), as applied to claim 1, in further view of Fogarty et al. (5,601,581, previously cited).
Concerning claim 14, Chin discloses the one or more surgical instruments (17) having a shape to facilitate one of sealing or ligation when exiting the cannula (9, 29) (Col. 5, ll. 14-41).  Chin in view of Titus fail to disclose the one or more surgical instrument being made of a shape-memory to take the shape.  However, Fogarty et al. disclose a method of harvesting a blood vessel comprising: moving one or more surgical instruments (39) in a longitudinal direction along an axis substantially parallel to a longitudinal axis of a cannula at a vessel surgical site, the one or more surgical instruments (39) made of a shape memory material.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Chin in view of Titus such that the one or more surgical instrument is made of a shape-memory to take the shape in order to provide the benefit of a biocompatible material as taught by Fogarty et al. (Col. 8-9, ll. 26-17) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,943,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,498,246. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,363,056. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,537,353. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/185215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for harvesting a blood vessel comprising advancing a surgical instrument distally of a cannula tip to seal and cut the vessel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Lindsay fails to teach the capturing member moving to an “advanced position proximate to the distal end of the tip”, the Examiner respectfully disagrees.   Since “proximate” can be defined as “very near” (www.m-w.com) and no special definition of “proximate” is provided in the originally filed disclosure, the fingers (28/30) of Lindsay are movable to a position that is “very near” the distal-most end of the tip.  
With respect to claim 1, the Examiner notes the claim fails to recite the advanced position to be located distal to the tip. 
With respect to claim 7, the Examiner notes the claim fails to defined “beyond” in a specific direction with respect to the cannula (i.e., -distally beyond-).
In response to Applicant’s arguments that Chin requires the tip to be removed when the electrocautery probe is advanced to cauterize and transect the side branches, the Examiner respectfully disagrees.  As clearly shown in Fig. 1B & 2A, the tip (13) is shown in place at the distal end of the cannula while the electrocautery probe (17) is deployed.  Further, Chin et al. teach that the transparent tip (13) is in place to visualize the site as the electrocautery electrode (17) is deployed through access port (35) in Figs. 1B and 2A (Col. 3, ll. 53-59).  
In response to Applicant's argument that providing the stationary coupler 210 of Titus with tip of Chin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the Examiner is not replacing the tip (13) of Chin with the coupler tip (210) of Titus, but rather modifying Chin such that a resealable seal (217) is formed in the tip (13) at access port (35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794